Title: To George Washington from Colonel Stephen Moylan, 2 July 1778
From: Moylan, Stephen
To: Washington, George


          
            Sir
            [Bound Brook, N.J.] Thursday 2d July 1778
          
          the inclosed note, reachd me this morning as it is not wrote by any of your Excellencys
            familly, and So very Contradictory to the orders I received yesterday, I realy have my
            doubts whether it ought to be obeyd or not, I have Sent
            orders to the different parties that are now out to come in this evening, they ought to
            have at least a fortnights rest, before they begin to march and if your Excellency woud
            approve of it I woud reccommend Shrewsbury, and its environs for that purpose, it is
            inhabited by the disaffected who as I am informd have large quantitys of grain and the
            pasture there, is exceeding fine the enemy are now four
            miles from Midletown I expect they will be embarkd to morrow or next day, Morgans
            & Gists men, with the parties of Horse, have Saved a fine Country from being
            pilaged, I shall wait your further orders by the bearer, and am allways Sir your most
            ob. & most H. St
          
            Stephen Moylan
          
        